I N T H E SUPREME COURT O F THE                       S T A T E O F MONTANA

                                                              1983



JOHN CURRIE COLVIN,                   d/b/a     VINO'S,

                                                     P e t i t i o n e r and A p p e l l a n t ,

                      VS.


DEPARTMENT O F REVENUE, S T A T E O F
MONTANA, L I Q U O R D I V I S I O N ,

                                                     R e s p o n d e n t and R e s p o n d e n t .




Appeal     from:         D i s t r i c t C o u r t of t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                         I n and f o r t h e C o u n t y of C u s t e r
                         H o n o r a b l e A. B. M a r t i n , Judge p r e s i d i n g .

C o u n s e l of    Record:

         For A p p e l l a n t :

                   T e r r y J.   Hanson,         M i l e s   C i t y ,    Montana

         For R e s p o n d e n t :

                   M i c h a e l G.    G a r r i t y ,   Helena,          Montana




                                                          S u b m i t t e d on b r i e f s :   February 3 ,       1983

                                                                               Decided:        A p r i l 7 , 1983

Filed:




                                                               C l e r k
Mr. Justice Daniel J. Shea delivered the Opinion of the
Court.


      Petitioner, John Currie Colvin, appeals an order of the
Custer County District Court which upheld a decision of the
State Tax Appeal Board denying his application for a beer
license in Miles City.        Beer licenses in Montana cities are
issued on a quota basis specified in section 16-4-105, MCA.
Miles   City   then had   eight beer     licenses, and       it had    a
population according to the census of 9,602 people.                 Under
                                   0,)
the statute, section 16-4-105/((a)(iii), a city must reach a.
population of 10,000 before a ninth beer license can issue.
Colvin was, therefore, properly denied his application for a
beer license.    We affirm.
      About one year ago, petitioner applied to the Liquor
Division of the Department of Revenue for a beer license.
The   application was     denied    because    the   quota    for   beer
licenses in Miles City had been filled.        The State Tax Appeal
Board affirmed this decision, an appeal to the District Court
resulted in another affirmance, and the appeal here results
in the final affirmance.
      Colvin    makes   several    arguments    concerning      section
16-4-105, but each argument rests on an erroneous assumption
that the   statute is not clear on its face.                 Subsection
(a)(ii), clearly provides that a city of 2,000 people is
entitled to four retail beer licenses.          Further, subsection
(a)(iii) provides that two more licenses can issue if the
city population has reached. 4,000.      This same subsection also
provides that one license can issue for each 2,000 population
beyond the 4,000.
     Based     on   this   statute, when   the population reached
2,000, Miles City was entitled to four licenses; when the
population reached 4,000, Miles City was entitled to six
licenses; when the population of Miles City reached 6,000,
Miles   City    was   entitled    to   seven   licenses;   when   the
population reached 8,000, Miles City was entitled to eight
licenses; and finally, when the population of Miles City
reaches 10,000, Miles City is entitled to nine beer licenses.
At the time petitioner had applied for the beer license, the
population, according to a stipulation based on the census
figures, was 9,602.        Petitioner, therefore, was not entitled
to a beer license, for the ninth license could not issue
until the population had reached 10,000.
     The decision of the District Court is affirmed.




We Concur: